Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art of Larsen, Sun, and Oliver cited in the final office action dated 2/15/2022.  Applicant added elements that part of the sensor network is a dendrometer in a crop field. Applicant also added that meteorological sensors including measuring temperature, precipitation, solar radiation, relative humidity, and wind speed.  The final element that applicant added was to more specifically define the soil moisture model that is based on a formula:
ϴ(t + Δt) = ϴ(t) + g(t) – F(t) – ET(t) where:
ϴ(t) = Soil moisture at time t. [mm];
g(t) = Infiltration at time t [mm]; 
F(t) = Percolation at time t [mm/hour];
ET(t) = Evapotranspiration at time t [mm/hour]; and
Δt = Difference of time step [hour];
Given these elements including the original independent claim 1, 9, and 17 limitations overcome the prior art of Larsen, Sun, and Oliver and no other prior art could be found to create an obvious type rejection and therefore the application is novel and non-obvious.   Applicant’s arguments filed on 5/16/2022 are fully considered and are persuasive. The rejections of independent claims 1, 9 and 17 and subsequent dependent claims are withdrawn. 

Some pertinent prior art has been found that teaches some elements of the new claimed invention: 
Martin et al. (US Patent No. 9,107,354) teaches a method and system of correlating data and creates algorithms to generate irrigation decisions. Martin also discloses a dendrometer that measures plant characteristics. Martin also teaches wind speed and ambient temperature, relative humidity, and solar radiation when creating the algorithm. (See claim 1 and claim 9 of Martin).  However, Martin does not teach a wilting point that is related to field capacity of the soil.  Martin also does not teach a model that is related to the equation ϴ(t + Δt) = ϴ(t) + g(t) – F(t) – ET(t) with parameters as defined above. 
	Another Chinese reference of Li et al. (CN 103308665 A) teaches irrigation needs based on soil, plant water consumption, and also measures environmental factors such as rainfall and solar radiation (Par. 0121).  Even though Li does not teach a dendrometer, Li does teach using a laser instrument for measuring tree height (Par. 0122).  However, like Martin Li does not teach a wilting point that is related to field capacity of the soil; and also does not teach a model that is related to the equation 
ϴ(t + Δt) = ϴ(t) + g(t) – F(t) – ET(t) with parameters as defined above. Li also does not teach using the model as defined above to a second field; and determining a second field irrigation time using the soil moisture model, the second field irrigation time providing irrigation water to a soil depth of the crop rootzone above a Wilting Point (WP) and below a Field Capacity (FC) of soil in the second field.  No other prior art could be found that teaches the independent claim limitations to create an obvious type rejection. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116